DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/10/22 has been entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the element in claim 13 and 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colman et al. US 2005/0273016 in view of Weckstrom US 2005/0178269.
Regarding claim 13, Colman discloses a breath sampling tube comprising: a filter section comprising a filter located within a lumen of the filter section ([¶69] filter 23 connected to the filter section 27), wherein the filter is configured to block materials other than gases from passing there through ([¶39,69] the filter removes moisture from passing in the gas sampling line); and an element fluidly coupled to the filter, wherein the element is configured to provide an indication to a user that the liquid in the lumen is at a predetermined threshold level ([¶14,74] when the filter is too saturated an indication is provide or a circuit is closed to send a signal).
Colman does not specifically disclose that the filter section and element are located within the outer diameter of the breath sampling tube. Weckstrom however teaches a similar filtering device where the filter is within the outer diameter of the sampling tube ([¶26][FIG6]). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to modify Colman by the teachings of Weckstrom in order to have a more compact filter device and to allow for a better response time from the gas analyzer ([¶10]).
Regarding claim 14, Colman discloses the element is configured to change a visual property once the liquid in the lumen is at the predetermined threshold level ([¶85] the filter has a color marker that changes color when the filter is saturated).
Regarding claim 15, Colman discloses the element comprises an electric circuit configured to close and/or open when the liquid in the lumen is at the predetermined threshold level ([¶74]).
Regarding claim 16, Colman discloses the filter section is integral with the breath sampling tube ([FIG4] in one embodiment the filter 64 is integral to the breathing tube 63)
Regarding claim 17, Colman does not specifically disclose that the element comprises a capillary channel configured to receive fluids accumulated in the lumen. Weckstrom teaches a capillary channel that transports fluids away ([¶28] conduit 6). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to modify Colman by the teachings of Weckstrom in order to have a more compact filter device and to allow for a better response time from the gas analyzer ([¶10]).
Regarding claim 18, Colman discloses a breath sampling tube comprising: a filter section comprising a filter located within a lumen of the filter section ([¶69] filter 23 connected to the filter section 27), wherein the filter is configured to block materials other than gases from passing there through ([¶69] the filter blocks moisture from passing in the gas sampling line); and an element fluidly coupled to the filter, wherein the element is configured to provide an indication to a user that the liquid in the lumen is at a predetermined threshold level ([¶14,74] when the filter is too saturated an indication is provide or a circuit is closed to send a signal).
a breath monitoring system configured to monitor one or more parameters of breath samples received through the breath sampling tube ([¶83] capnographic measurements are taken).
Colman does not specifically disclose that the filter section and element are located within the outer diameter of the breath sampling tube. Weckstrom however teaches a similar filtering device where the filter is within the outer diameter of the sampling tube ([¶26][FIG6]). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to modify Colman by the teachings of Weckstrom in order to have a more compact filter device and to allow for a better response time from the gas analyzer ([¶10]).
Regarding claim 19, Colman discloses the element comprises an electric circuit configured to close and/or open when the liquid in the lumen is at the predetermined threshold level ([¶74]).
 	Regarding claim 20, Colman discloses an operation of the breath monitoring system is controlled by the opening or /closing of the electrical circuit ([¶74] the filter can stop operation of the monitoring system when it is saturated).

Response to Arguments
Applicant’s arguments with respect to claim(s) 13-20 have been considered but are moot because the new ground of rejection does not rely on the current combination of references.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANTHONY CATINA whose telephone number is (571)270-5951.  The examiner can normally be reached on 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL A CATINA/Examiner, Art Unit 3791                                                                                                                                                                                                                                                       
                                                                                                                                                     /ALLEN PORTER/Primary Examiner, Art Unit 3792